       Case 2:19-cr-00167-AJS Document 55 Filed 12/23/19 Page 1 of 1



                             IN THE UNITED STA TES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERJCA                          )
                                                  )
     vs.                                          )    Criminal No. 19-167
                                                  )
MOHAMMED JIBRIL,                                  )
                                                  )
           Defendant.                             )




                                        CHANGE OF PLEA

                        Defendant, MOHAMMED JIBRIL, changes his
                        plea and now enters a plea of guilty as to Counts I, 2, and 6
                        in open court this 23rd day of December, 2019.




                        ~
                        Defendant's Signature
                                                      d?LUd/l
                        Attorney for Defendant
